Case 1:18-cr-00184-RJD-PK Document 114 Filed 03/03/21 Page 1 of 1 PageID #: 424




                                 Green & Willstatter
                                     Attorneys at Law
                                 200 Mamaroneck Avenue
                                         Suite 605
                               White Plains, New York 10601
                                           _______
Theodore S. Green                     (914) 948-5656
Richard D. Willstatter              FAX (914) 948-8730           e-mail: willstatter@msn.com




                                                 March 3, 2021



Hon. Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                   Re: United States v. Tae Hung Kang
                                         18 CR 184 (RJD)
Dear Judge Dearie:

       The parties wish to inform the Court that a settlement of this case has been
agreed upon. Mr. Kang is prepared to accept a formal plea agreement dated March 2,
2021. Accordingly, the defense suggests the pretrial conference, currently set for March
5, 2021, will not be necessary. The defendant would like to arrange a date to appear in
person to enter a plea pursuant to Rule 11 when convenient for the Court. We
understand that “in person” pleas are permitted at this point.

       The parties are mindful of the Court’s admonition to let it know if the case would
be settled so as to free up its trial calendar. We have made efforts to arrange the
disposition of this matter as soon as possible.


                                                 Respectfully,

                                                 /s/ Richard Willstatter
                                                 RICHARD D. WILLSTATTER
cc:    Julia Nestor
       Mathew Miller
       Assistant United States Attorneys

       Robert Caliendo, Esq.
